         Case 4:20-cv-07810-JSW Document 42-2 Filed 11/17/20 Page 1 of 2



 1      Jack P. DiCanio (SBN 138782)                   Jonathan M. Jacobson, SBN 1350495
        SKADDEN, ARPS, SLATE,                          WILSON SONSINI GOODRICH &
 2         MEAGHER & FLOM LLP                          ROSATI
        525 University Avenue, Suite 1400              Professional Corporation
 3      Palo Alto, California 94301                    1301 Avenue of the Americas, 40th Floor
        Telephone: (650) 470-4500                      New York, New York 10019
 4      Facsimile: (650) 470-4570                      Telephone: (212) 497-7758
        Email: Jack.DiCanio@skadden.com                Facsimile: (212) 999-5899
 5                                                     Email: jjacobson@wsgr.com
        Steven C. Sunshine (pro hac vice pending)
 6      SKADDEN, ARPS, SLATE,                          Justina K. Sessions, SBN 270914
           MEAGHER & FLOM LLP                          WILSON SONSINI GOODRICH &
 7      1440 New York, N.W.                            ROSATI
        Washington, D.C. 20005                         Professional Corporation
 8      Telephone: (202) 371-7000                      One Market Plaza, Spear Tower, Suite 3300
        Facsimile (202) 393-5760                       San Francisco, California 94105
 9      Email: steven.sunshine@skadden.com             Telephone: (415) 947-2000
                                                       Facsimile: (415) 947-2099
10      Attorneys for Defendant                        Email: jsessions@wsgr.com
        VISA INC.
11                                                     Scott A. Sher, SBN 190053
                                                       WILSON SONSINI GOODRICH &
12                                                     ROSATI
13                                                     Professional Corporation
                                                       1700 K Street NW, Fifth Floor
14                                                     Washington, DC 20006
                                                       Telephone: (202) 973-8800
15                                                     Facsimile: (202) 973-8899
                                                       Email: ssher@wsgr.com
16

17                                                     Attorneys for Defendant
                                                       PLAID INC.
18
                                   UNITED STATES DISTRICT COURT
19                                NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
20

21    UNITED STATES OF AMERICA                           CASE NO.: 4:20-cv-7810-BLF

22                                  Plaintiff,           [PROPOSED] ORDER GRANTING
                                                         DEFENDANTS’ ADMINISTRATIVE
23                   v.                                  MOTION FOR AN EXPEDITED CASE
                                                         MANAGEMENT CONFERENCE
24    VISA INC. and PLAID INC.,

25                                  Defendants.

26
27

28


     [PROPOSED] ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION           CASE NO. 4:20-CV-7810-JSW
         Case 4:20-cv-07810-JSW Document 42-2 Filed 11/17/20 Page 2 of 2



 1          Having considered Defendants’ Administrative Motion for an Expedited Case Management
 2 Conference, and any opposition thereto,

 3          IT IS HEREBY ORDERED that Defendants’ Administrative Motion for an Expedited Case
 4 Management Conference is GRANTED. A case management conference is scheduled for

 5                                .
 6

 7 Dated:

 8                                              By:
 9                                              United States Judge Jeffrey S. White
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      1
     [PROPOSED] ORDER GRANTING DEFENDANTS’ ADMINISTRATIVE MOTION            CASE NO. 4:20-CV-7810-JSW
